DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s claims filed 11/10/2020. Claims 1-20 are currently pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “longitudinal grooves” in claim 4 lines 3-4 and “the handle portion provides an upwards slope” in claim 4 lines 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the “longitudinal grooves” in claim 4 lines 3-4 and “the handle portion provides an upwards slope” in claim 4 lines 5 and as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 recites the limitation "the blocking member" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For compact prosecution, the examiner is examining the claim such that the limitation is “a blocking member”.
Claim 6 recites the limitation "the ports of the 3-port ball" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For compact prosecution, the examiner is examining the claim such that the limitations of claim 2 are incorporated into claim 6.  In other words, claim 6 would read as follows: 
A bi-valve as recited in claim 3, further comprising a 3-port ball within the casing, such that the bi-valve is a ball-valve device, the 3-port ball including three ports that 20are spaced 900 apart from one 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 9, 10, 11, 16, 17, 18, 19 and 20 are rejected under 35 U.S.C. 102 (a) (1)/(a) (2) as being anticipated by Wall (U.S. PG Pub. 2008/0000472).
Regarding claim 1, Wall discloses a bi-valve for use with an oxygen or other medical gas source, the bi-valve comprising (Par. [0015] discloses a valve used with oxygen, one skilled in the art would reasonably expect the same valve can be used with other medical gas source; Fig. 1 shows valve (20)): a casing (Fig. 1 shows valve body (24) as a casing); 5a single inlet into which oxygen or other medical gas is introduced into the casing (Par. [0015] disclose a single oxygen inlet; Fig. 4 shows single oxygen inlet (25)); dual outlets consisting of first and second outlets through which oxygen or other medical gas can be selectively output from the casing (Par. [0016] discloses dual outlets; Fig. 4 shows outlets (27) and (29)); 
Regarding claim 2, Wall further discloses a 3-port ball within the casing, such that the bi-valve is a ball-valve device, the 3-port ball including three ports that 20are spaced 90 degrees apart from one another (Par. [0015] discloses a valve as a three way ball valve; Fig. 3 and 4 shows the ports being 90 degrees apart).
Regarding claim 9, Wall discloses the knob and a 3 port ball connected to a base of the knob are the only moving parts of the bi-valve (Wall, Par. [0015]-Par. [0016] disclose rotating the handle and the 3 way ball valve moving).
Regarding claim 10, Wall discloses an internal housing within the casing, which internal housing receives an inlet assembly defining the inlet, two outlet assemblies defining the first and second outlets and a blocking member (Wall, Fig. 4 shows internal housing represented by the dotted lines which represent first outlet (27), second outlet (29), inlet (25), first end (41) second end (43) and (44) acts as a blocking member to prevent flow to a particular channel). 
Regarding claim 11, Wall discloses the knob is an elongated knob, a longitudinal axis of the knob being aligned within the particular outlet selected for oxygen flow by the knob (Wall, Fig. 3 rotated on its side would provide for an elongated knob with a longitudinal axis). 
Regarding claim 16, Wall discloses a method for rapidly switching oxygen or another medical gas delivered to a patient from one device to another device using a bi-valve, the method comprising: 
Regarding claim 17, Wall further discloses the different devices attached to the first and second outlets of the bi-valve comprise a mask, cannula, or nebulizer attached to the first outlet, and a different one of a mask and/ or cannula attached to the 15second outlet (Fig. 1 shows mask (70) and cannula (50) connected to the outlets at (28) and (26); nebulizer tube (60) and nebulizer (64)).
Regarding claim 20, Wall further discloses the method is used to switch the delivery of oxygen or medical grade air (Par. [0014] discloses supplying either oxygen or medical grade air to a patient, via handle (30) to deliver through a cannula or nebulizer). 
Claim 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wall as applied to claim 1, in further view of Schmunk (U.S. Pat. 3,943,971).
Regarding claim 3, Wall discloses first outlet (29), second outlet (27), inlet (25), the face/surface /blocking member abutting the pathway (42) to block any air from the 3-port ball (40) in Fig 3); where the inlet, the first outlet, the second outlet, and the blocking member are each spaced 900 apart from one 25another (Fig. 3 shows inlet (25) 90 degrees from outlet (29); inlet (25) 900 from blocking member (surface/face blocking pathway (42)); and outlet (27)  90 degrees from the blocking member).
Wall does not disclose the casing is octagon shaped with 8 faces, where 4 of the 8 octagon faces are blank, and the other 4 include, respectively, the inlet, the first outlet, the second outlet, and the blocking member, with a beveled, 45 degree planar face between the inlet and the blocking member, between the blocking member and the first outlet, between the first outlet and the second outlet, and between the second outlet and the inlet, wherein each of the first outlet, the second outlet, and the inlet are all in the same plane.
However, Schmunk teaches the casing is octagon shaped with 8 faces, where 4 of the 8 octagon faces are blank, and the other 4 include, respectively, the inlet, the first outlet, the second outlet, and the blocking member, with a beveled, 45 degree planar face between the inlet and the blocking member, between the blocking member and the first outlet, between the first outlet and the second outlet, and between the second outlet and the inlet, wherein each of the first outlet, the second outlet, and the inlet are all in the same plane (Col. 2 lines 47-66 disclose an octagon shaped casing, with an inlets and outlets; Fig. 1 and Fig. 2 show inlet 16 and outlets (18) and (20) with side walls (15) being blank; Fig. 1 shows side walls (15) at 45 degree angles all in the same plane. Further, it is well known in the art that the angle of each corner of an octagon is 135 degrees and thus the side walls must be at 45 degree angles; Fig. 1 reproduced below).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wall to incorporate an octagon shaped housing with beveled side walls as taught by Schmunk. The skilled artisan would have been motivated to make the 

    PNG
    media_image1.png
    532
    569
    media_image1.png
    Greyscale



















Regarding claim 6, the modified device of Wall discloses the device of claim 3, wherein Wall further discloses a 3-port ball within the casing, such that the bi-valve is a ball-valve device, the 3-port ball including three ports that 20are spaced 90 degrees apart from one another (Par. [0015] discloses a valve as a three way ball valve; Fig. 3 and 4 shows the ports being 90 degrees apart).
. 


    PNG
    media_image2.png
    425
    477
    media_image2.png
    Greyscale














Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wall as applied to claim 1, in view of Han (U.S. PG Pub. 2010/0174210).
Regarding claim 4, Wall does not disclose the knob is partially contained 30within a top of the casing, the knob also extending above the casing, wherein the knob includes an elongate handle portion, the elongate handle portion including longitudinal grooves formed into opposing sides of the handle 
However, Han teaches the knob is partially contained 30within a top of the casing, the knob also extending above the casing, wherein the knob includes an elongate handle portion, the elongate handle portion including longitudinal grooves formed into opposing sides of the handle portion to facilitate easier gripping, wherein longitudinal ends of the handle portion provide an upwards slope, so as to be taller at the longitudinal ends, as compared to a middle of the handle portion, to provide at least Docket No. 21819.1a.111one of improved hand feel, improved ergonomics, or minimized slippage in a hand of a user (Par. [0021] discloses having a shape conducive to a user’s hand; Fig. 2 and 8 shows an elongated handle (38) extending into casing (30) and (24) with longitudinal ends sloped upward and a longitudinal groove (not labeled) on each side of the handle found in the bottom of the handle (38)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wall to incorporate a grooved handle contained within the top of the casing with the ends being sloped upward as taught by Han. The skilled artisan would have been motivated to make the modification in order to ensure the handle is secured to the device and as a design choice in which the handle is conducive to convenient grasping by a user’s hand/fingers (Han Par. [0021]).
Claims 7 and 8, are rejected under 35 U.S.C. 103 as being unpatentable over Wall as applied to claim 1, in view of Christopherson (U.S. Pat. 4,934,408).
Regarding claim 7, Wall does not explicitly disclose the casing comprises an upper piece and a lower piece.
Christopherson teaches the casing comprising an upper and lower piece (Fig. 8 shows a top casing (85) and lower casing (80)).
Therefore, it would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wall to incorporate an upper and lower pieces as 
Regarding claim 8, the modified device of Wall further discloses the knob includes a base that is received into a 3 port ball, the upper piece of the casing including a knob receiving aperture into which the base of the knob is received such that rotation of the knob causes rotation of the 3 port ball, wherein the base of the knob is keyed to the knob receiving aperture (Wall, Par. [0015]-Par. [0017] discloses the ball valve (40) being integrally coupled to the control handle (30) to be rotated between the positions; Fig. 2 shows handle (30) is attached to casing (24)).
Although Wall does not specifically show or teach that there is an aperture into which the base of the knob is received, one skilled in the art would reasonably expect that in order for the ball to be integrally coupled to the handle (see paragraph 16) that the coupling was through an aperture of the casing.  
Claims 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wall in view of Christopherson (U.S. Pat. 4,934,408).
Regarding claim 12, Wall discloses a bi-valve for use with an oxygen source, the bi-valve comprising ((Par. [0015] discloses a valve used with oxygen; Fig. 1 shows valve (20)): 30a casing (Fig. 1 shows valve body (24) as a casing); a single inlet into which oxygen is introduced into the casing (Par. [0015] disclose a single oxygen inlet; Fig. 4 shows single oxygen inlet (25)); dual outlets consisting of first and second outlets through which oxygen can be selectively output from the casing (Par. [0016] discloses dual outlets; Fig. 4 shows outlets (27) and (29)); a 3-port ball disposed within the casing (Par. [0015] discloses a 3 way ball valve); Docket No. 21819.1a.112a knob partially contained in the upper piece of the casing, the knob including an elongate rotatable handle on the upper piece of the casing and a base that is received into the 3-port ball so that the elongate rotatable handle is rotatable from (i) a first position in which oxygen flow into the inlet is directed only to the 5first outlet, to (ii) a second position in which oxygen flow into the inlet is directed to only the second outlet (Par. [00015]-Par. [0017]), wherein a longitudinal axis of the elongate rotatable handle is aligned with the first outlet when in the first position, and the longitudinal 
Wall does not explicitly disclose a two piece casing including an upper piece and a lower piece;
However, Christopherson teaches a two piece casing including an upper and lower piece (Fig. 8 shows a top casing (85) and lower casing (80)).
Therefore, it would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wall to incorporate an upper and lower pieces as taught by Christopherson. Combining the known elements would have yielded predicted results and resulted in an improved system where the valve can be accessed and adjusted or repaired if needed.
Regarding claim 14, the modified device of Wall further discloses the knob and the 3-port ball are the only moving parts of the bi-valve (Wall, Par. [0015]-Par. [0016] disclose rotating the handle and the 3 way ball valve moving).
Regarding claim 15, the modified device of Wall further discloses an internal housing within the casing, which internal housing receives an inlet assembly defining the inlet, two 20outlet assemblies defining the two outlets, and a blocking member, the internal housing aligning each of the inlet assembly, the two outlet assemblies, and the blocking member with the casing and the 3-port ball (Wall, Fig. 4 shows casing (24) and internal housing represented by the dotted lines which represent first outlet (27), second outlet (29), inlet (25), first end (41) second end (43) and (44) acts as a blocking member to prevent flow to a particular channel).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wall in view of Christopherson as applied to claim 12, in further view of Schmunk (U.S. Pat. 3,943,971).
Regarding claim 13, the modified device of Wall does not disclose the casing is octagon shaped, and the inlet and first and second outlets are all in a single plane.
However, Schmunk teaches the casing is octagon shaped and the inlet and outlet are all in a single plane (Fig. 1 shows housing (12) as an octagon; Fig. 2 shows housing (12) in a single plane). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Wall to have an octagon shaped casing as taught by Schmunk. The skilled artisan would have been motivated to make the modification in order to be able to have the valve , the inlet and outlets fit within the housing (Schmunk Col. 1 Lines 31-40).
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wall as applied to claim 16, in further view of Hamilton (U.S. Pat. 3,057,370).
Regarding claims 18 and 19, the device of Wall does not explicitly disclose disposing of the bi-valve after use with a single patient or after a single use.
However, Hamilton teaches disposing of the bi-valve after use with a single patient or after a single use (Col 1. Lines 36-38 discloses disposing the device after a single use and thus only used for a single patient).
Therefore, it would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wall to have the device used by a single patient and disposed of after a single use as taught by Hamilton. The skilled artisan would have been motivated to make the modification in order to avoid the scrupulous cleaning that is often difficult because of the small tortuous intersecting core passages (Hamilton, Col. 1 lines 15-18).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claim 5 is indicated as being allowed, because the prior art fails to disclose in combination with claim 1, an internal .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	A. Chang (U.S. Pat. 7,409,966) teaches “Ball valve” 
B. Dicky (U.S. Pat. 5,944,055) teaches “A Control Valve wit Swivel Connector”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S PACIOREK whose telephone number is (571)272-8957.  The examiner can normally be reached on Monday - Friday 7 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JONATHAN S PACIOREK/             Examiner, Art Unit 3785                                                                                                                                                                                           	5/7/2021

/KENDRA D CARTER/             Supervisory Patent Examiner, Art Unit 3785